 


EXHIBIT 10.34

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 15, 2001 by and among American Spectrum Realty, Inc., a Maryland
corporation, which operates as a real estate investment trust (the “Company”),
American Spectrum Realty Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and the other parties which are
signatories hereto (together with their respective successors, transferees and
assigns, each a “Holder” and collectively the “Holders”).

 

WHEREAS, on the date hereof, that Holder will receive units of limited
partnership interest in the Operating Partnership (such units of limited
partnership interest being referred to hereinafter as the “OP Units”).

 

WHEREAS, the Company, the Operating Partnership and the Holder are parties to an
Exchange Rights Agreement which provides the Holder, among other things, with
the right to demand that the Operating Partnership redeem their OP Units for
cash and, at the option of the Company, the Company may satisfy that redemption
request on behalf of the Operating Partnership through the issuance of the
Company’s Common Stock, par value $0.01 per share; and

 

WHEREAS, in order to induce the Holder to consummate the closings contemplated
under the Agreement, the Company has agreed to grant to the Holder the
registration rights set forth in Section 2 hereof.

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, hereby agree as follows:

 

1.               Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“Common Stock” shall mean shares of common stock, par value $0.01 per share, of
the Company.

 

“Company” shall have the meaning set forth in the Preamble and also shall
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

 

--------------------------------------------------------------------------------


 

“Exchange Rights Agreement” shall mean the Exchange Rights Agreement, dated the
date hereof, among the Company, the Operating Partnership and the other parties
thereto.

 

“Exchange Stock” shall mean any Common Stock issued or to be issued to the
Holder upon the exchange of its OP Units pursuant to the Exchange Rights
Agreement.

 

“Holder” or “Holders” shall have the meaning set forth in the Preamble.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“OP Units” shall have the meaning set forth in the Preamble.

 

“Operating Partnership” shall have the meaning set forth in the Preamble and
also shall include the Operating Partnership’s successors.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, estate, or unincorporated organization, or other entity, or a
government or agency or political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by a Shelf
Registration Statement, and by all other amendments and supplements to such
prospectus, including post-effective amendments, and in each case including all
material incorporated by reference therein.

 

“Registrable Securities” shall mean the Exchange Stock, excluding

 

(i) Exchange Stock for which a Registration Statement relating to the sale
thereof shall have become effective under the Securities Act and which have been
disposed of under such Registration Statement or

 

(ii) Exchange Stock sold or eligible for sale pursuant to Rule 144(k).

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance with this Agreement, including, without limitation:

 

(i) all SEC, stock exchange or NASD registration and filing fees;

 

(ii) all fees and expenses incurred in connection with compliance with state
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualification of any of the Registrable
Securities and the preparation of a Blue Sky Memorandum) and compliance with the
rules of the NASD;

 

2

--------------------------------------------------------------------------------


 

(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, certificates and other documents relating to the performance of and
compliance with this Agreement;

 

(iv) all fees and expenses incurred in connection with the listing, if any, of
any of the Registrable Securities on any securities exchange or exchanges
pursuant to Article III, Section (xii) hereof; and

 

(v) the fees and disbursements of counsel for the Company and of the independent
public accountants of the Company, including the expenses of any special audits
or “cold comfort” letters required by or incident to such performance and
compliance.

 

Registration Expenses shall specifically exclude underwriting discounts and
commissions, the fees and disbursements of counsel representing a selling
Holder, and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a selling Holder, all of which shall be borne by such
Holder in all cases.

 

“Registration Statement” or “Shelf Registration Statement” shall mean a “shelf”
registration statement of the Company and any other Person required to be a
registrant with respect to such shelf registration statement pursuant to the
requirements of the Securities Act which covers the issuance or resale of the
Registrable Securities on Form S-3 or otherwise under Rule 415 promulgated under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, and any successor rule or regulation under the Securities
Act.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor Act.

 

“Shelf Registration” shall mean a registration required to be effected pursuant
to Section 2 hereof.

 

2.                               Shelf Registration Under the Securities Act.

 

a.                               Filing of Shelf Registration Statement.

 

(i) Within 15 days after the first anniversary date of the date of the closing
of the consolidation pursuant to the Registration Statement on Form S-4 initial
public offering, the Company shall cause to be filed a Shelf Registration

 

3

--------------------------------------------------------------------------------


 

Statement providing for the sale by the Holder of the Registrable Securities and
will use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the SEC as soon as practicable.

 

(ii) The Company agrees to use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective for a period expiring on the date
on which all of the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement or have
become eligible for sale pursuant to Rule 144(k) and, subject to Article III
hereof, further agrees to supplement or amend the Shelf Registration Statement,
if and as required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder for shelf
registration; provided, however, that the Company shall not be deemed to have
used commercially  reasonable efforts to keep a Registration Statement effective
during the applicable period if it voluntarily takes any action that would
result in selling Holder covered thereby not being able to sell such Registrable
Securities during that period, unless such action is required under applicable
law or the Company has filed a post-effective amendment to the Registration
Statement and the SEC has not declared it effective.

 

(iii) Notwithstanding the foregoing, the Company shall not be required to file a
Registration Statement or to keep a Registration Statement effective if the
negotiation or consummation of a transaction is pending or an event has
occurred, which negotiation, consummation or event would require additional
disclosure by the Company in the Registration Statement of material information
which the Company has a bona fide business purpose for keeping confidential and
the nondisclosure of which in the Registration Statement might cause the
Registration Statement to fail to comply with applicable disclosure
requirements; provided, however, that the Company may not delay, suspend or
withdraw a Registration Statement for such reason for more than 60 days or more
often than four times during any period of 12 consecutive months.

 

(iv) The Company is not required to file a separate Registration Statement, but
may file one Registration Statement covering the Registrable Securities held by
more than one Holder.

 

b.                              Expenses.

 

(i) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Article II.

 

(ii) Each Holder shall pay all underwriting discounts, if any, sales
commissions, the fees and disbursements of counsel representing such Holder and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement or Rule 144.

 

4

--------------------------------------------------------------------------------


 

c.                               Inclusion in Shelf Registration Statement.  Any
Holder that does not, within 10 days after receipt of a reasonable request by
the Company for information in connection with the Shelf Registration Statement,
provide such information to the Company, shall not be entitled to have its
Registrable Securities included in the Shelf Registration Statement.

 

d.                              Effect of Material Breach.  In the event that
the Company shall breach any of its material obligations hereunder in any
material respect, any Holder of Registrable Securities may demand that the
Company file a registration statement covering such Holder’s Registrable
Securities.  The Company agrees to file such registration statement within 60
days after receipt of such demand and agrees to use its best efforts to procure
the effectiveness of such registration statement within 60 days after filing.

 

3.                      Registration Procedures. (a) In connection with the
obligations of the Company with respect to the Registration Statement required
to be filed pursuant to Article 2 hereof, the Company shall, to the extent
applicable:

 

(i) Prepare and file with the SEC, within the time period set forth in Section 2
hereof, a Shelf Registration Statement, which Shelf Registration Statement

 

(A) shall be available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution by the selling Holder
thereof, and

 

(B) shall comply as to form in all material respects with the requirements of
the applicable form of registration statement and include all financial
statements required by the SEC to be filed therewith.

 

(ii) (A) Subject to Article III, Section (a)(ii)(B),

 

(I) prepare and file with the SEC such amendments and post-­effective amendments
to each such Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period;

 

(II) cause each such Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any
similar rule that may be adopted under the Securities Act;

 

(III) respond as promptly as practicable to any comments received from the SEC
with respect to the Shelf Registration Statement, or any amendment,
post-effective amendment or supplement relating thereto; and

 

5

--------------------------------------------------------------------------------


 

(IV) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by each Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the selling Holder thereof.

 

(B)           (I) Each Holder shall promptly provide to the Company such
information as the Company reasonably requests in order to identify such Holder
and the method of distribution in a post-effective amendment to the Registration
Statement or a supplement to the Prospectus.

 

(II) Such Holder also shall notify the Company in writing upon completion of any
offer or sale or at such time as such Holder no longer intends to make offers or
sales under the Registration Statement.

 

(iii) Furnish to each Holder of Registrable Securities, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities; the Company consents to the use of the
Prospectus, including each preliminary Prospectus, by each such Holder of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or the preliminary Prospectus.

 

(iv) Use its reasonable efforts to register or qualify the Registrable
Securities by the time the applicable Registration Statement is declared
effective by the SEC under all applicable state securities or “blue sky” laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing, keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept effective, and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to

 

(A) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Article III, Section (a)(iv),

 

(B) subject itself to taxation in any such jurisdiction, or

 

(C) submit to the general service of process in any such jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(v) Notify each Holder of Registrable Securities promptly and, if requested by
such Holder, confirm such notification in writing

 

(A) when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective,

 

(B) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose,

 

(C) if the Company receives any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation of any proceeding for such purpose, and

 

(D) of the happening of any event during the period a Registration Statement is
effective which is of a type specified in Article II, Section 2.1(iii) hereof or
as a result of which such Registration Statement or the related Prospectus
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made (in the case of the
Prospectus), not misleading.

 

(vi) Make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment.

 

(vii) Furnish to each Holder of Registrable Securities, without charge, at least
one conformed copy of each Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested).

 

(viii) (A) Cooperate with the selling Holder of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any Securities Act legend; and

 

(B) enable certificates for such Registrable Securities to be issued for such
numbers of shares of Common Stock and registered in such names as the selling
Holder may reasonably request at least two business days prior to any sale of
Registrable Securities.

 

(ix) Subject to Article II, Section 2.1(iii) and Article III, Section (a)(ii)(B)
hereof, upon the occurrence of any event contemplated by Article III, Section
(a)(v)(D) hereof, use its reasonable efforts promptly to prepare and file a
supplement or prepare, file and obtain effectiveness of a post-­effective
amendment to a Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities, such

 

7

--------------------------------------------------------------------------------


 

Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(x) Make available for inspection by representatives of the Holder of the
Registrable Securities and any counsel or accountant retained by such Holder,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the respective officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, counsel or accountant in connection with a Registration
Statement; provided, however, that such records, documents or information which
the Company determines, in good faith, to be confidential and notifies such
representatives, counsel or accountants in writing that such records, documents
or information are confidential shall not be disclosed by such representatives,
counsel or accountants unless

 

(A) the disclosure of such records, documents or information is necessary to
avoid or correct a material misstatement or omission in a Registration
Statement,

 

(B) the release of such records, documents or information is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, or

 

(C) such records, documents or information have been generally made available to
the public.

 

(xi) Within a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus, provide copies of such document (not including any
documents incorporated by reference therein unless requested) to the Holder of
Registrable Securities.

 

(xii) Use its reasonable efforts to cause all Registrable Securities to be
listed on any securities exchange on which similar securities issued by the
Company are then listed.

 

(xiii) Provide a CUSIP number for all Registrable Securities, not later than the
effective date of a Registration Statement.

 

(xiv) Otherwise use its reasonable efforts to comply with all applicable rules
and regulations of the SEC and make available to its securityholders, as soon as
reasonably practicable, an earnings statement covering at least 12 months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder.

 

8

--------------------------------------------------------------------------------


 

(xv) Use its reasonable efforts to cause the Registrable Securities covered by a
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable Holder to consummate the
disposition of such Registrable Securities.

 

(b) The Company may require each Holder of Registrable Securities to furnish to
the Company in writing such information regarding the proposed distribution by
such Holder of such Registrable Securities as the Company may from time to time
reasonably request in writing.

 

(c) In connection with and as a condition to the Company’s obligations with
respect to the Registration Statement required to be filed pursuant to Section 2
hereof and this Section 3, each Holder agrees that

 

(i) it will not offer or sell its Registrable Securities under the Registration
Statement until it has received copies of the supplemental or amended Prospectus
contemplated by Article III, Section (a)(ii) hereof and receives notice that any
post-effective amendment has become effective, and

 

(ii) upon receipt of any notice from the Company of the happening of any event
of the kind described in Article III, Section (a)(v)(D) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to a
Registration Statement until such Holder receives copies of the supplemented or
amended Prospectus contemplated by Article III, Section (a)(ix) hereof and
receives notice that any post-effective amendment has become effective, and, if
so directed by the Company, such Holder will deliver to the Company (at the
expense of the Company) all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

4.                                               Indemnification; Contribution.

 

a.                                                               Indemnification
by the Company.  The Company agrees to indemnify and hold harmless each Holder
and its officers and directors and each Person, if any, who controls any Holder
(within the meaning of Section 15 of the Securities Act) as follows:

 

i. against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of

 

(A) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or any amendment thereto) pursuant to
which Registrable Securities were registered under the Securities Act, including
all documents incorporated therein by reference, or

 

9

--------------------------------------------------------------------------------


 

(B) the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading or

 

(C) arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or

 

(D) the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

ii.                                       against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of the Company, which consent shall not be unreasonably
withheld or delayed; and

 

iii.                                    against any and all expense whatsoever,
as incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under subparagraph
(a) or (b) above; provided, however, that the indemnity provided pursuant to
this Article IV, Section 4.1(c) does not apply to any Holder with respect to any
loss, liability, claim, damage or expense to the extent arising out of

 

(x) any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with written information furnished to
the Company by such Holder expressly for use in a Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto) or

 

(y) such Holder’s failure to deliver an amended or supplemental Prospectus,
after having been provided copies of any such amended or supplemental Prospectus
by the Company, if such loss, liability, claim, damage or expense would not have
arisen had such delivery occurred.

 

10

--------------------------------------------------------------------------------


 

b.                              Indemnification by Holder.  Each Holder
severally agrees to indemnify and hold harmless the Company and the other
selling Holder, and each of their respective directors and officers (including
each director and officer of the Company who signed the Registration Statement),
and each Person, if any, who controls the Company or any other selling Holder
within the meaning of Section 15 of the Securities Act, under the same
circumstances and to the same extent as the indemnity contained in Section
4.1(a) hereof (except that any settlement described in Section 4.1(a)(B) shall
be effected with the written consent of such Holder, which consent shall not be
unreasonably withheld or delayed), but only insofar as such loss, liability,
claim, damage or expense arises out of or is based upon any untrue statement or
omission, or alleged untrue statements or omissions, made in a Registration
Statement (or any amendment thereto) or any Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
furnished to the Company by such selling Holder expressly for use in such
Registration Statement (or any amendment thereto) or such Prospectus (or any
amendment or supplement thereto).

 

c.                               Conduct of Indemnification Proceedings. (i)
Each indemnified party shall give reasonably prompt notice to each indemnifying
party of any action or proceeding commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an indemnifying
party

 

(A) shall not relieve it from any liability which it may have under the
indemnity agreement provided in Section 4.1(a) or 4.1(b) above, unless and to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses and

 

(B) shall not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided
under Section 4.1(a) or 4.1(b) above.

 

(ii) If the indemnifying party so elects within a reasonable time after receipt
of such notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified parties defendant in such
action or proceeding, which approval shall not be unreasonably withheld;
provided, however, that, if such indemnified party or parties reasonably
determine that a conflict of interest exists where it is advisable for such
indemnified party or parties to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to them which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the

 

11

--------------------------------------------------------------------------------


 

indemnified party or parties shall be entitled to one separate counsel at the
indemnifying party’s or parties’ expense.

 

(iii)(A) If an indemnifying party is not entitled to assume the defense of such
action or proceeding as a result of the proviso to Section 4.1(c), such
indemnifying party’s counsel shall be entitled to conduct such indemnifying
party’s defense, and counsel for the indemnified party or parties shall be
entitled to conduct the defense of such indemnified party or parties, it being
understood that both such counsel will cooperate with each other to conduct the
defense of such action or proceeding as efficiently as possible.

 

(B) If an indemnifying party is not so entitled to assume the defense of such
action or does not assume such defense, after having received the notice
referred to in Section 4.1(c), the indemnifying party or parties will pay the
reasonable fees and expenses of counsel for the indemnified party or parties as
incurred.

 

(C) In such event, however, no indemnifying party will be liable for any
settlement effected without the written consent of such indemnifying party,
which consent may not be unreasonably withheld or delayed.

 

                                                            (iv) If an
indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this Section 4(c), such indemnifying
party shall not be liable for any fees and expenses of counsel for the
indemnified parties incurred thereafter in connection with such action or
proceeding.

 

d.                              Contribution.

 

(i) (A) In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in this Section 4 is for any
reason held to be unenforceable although applicable in accordance with its
terms, the Company and the selling Holder shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
such indemnity agreement incurred by the Company and the selling Holder, in such
proportion as is appropriate to reflect the relative fault of and benefits to
the Company on the one hand and the selling Holder on the other (in such
proportions that the selling Holder are severally, not jointly, responsible for
the balance), in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.

 

(B) (I) The relative benefits to the indemnifying party and indemnified parties
shall be determined by reference to, among

 

12

--------------------------------------------------------------------------------


 

other things, the total proceeds received by the indemnifying party and
indemnified parties in connection with the offering to which such losses,
claims, damages, liabilities or expenses relate.

 

(II) The relative fault of the indemnifying party and indemnified parties shall
be determined by reference to, among other things, whether the action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made by, or
relates to information supplied by, such indemnifying party or the indemnified
parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action.

 

(ii) (A) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 4.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 4.4(i).

 

(B) Notwithstanding the provisions of this Section 4.4, no selling Holder shall
be required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities of such selling Holder were offered to
the public exceeds the amount of any damages which such selling Holder would
otherwise have been required to pay by reason of such untrue statement or
omission.

 

(iii) Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(iv) For purposes of this Section 4.4, each Person, if any, who controls a
Holder within the meaning of Section 15 of the Securities Act and directors and
officers of a Holder shall have the same rights to contribution as such Holder,
and each director of the Company, each officer of the Company who signed the
Registration Statement and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act shall have the same rights to
contribution as the Company.

 

5.                       Filing of Exchange Act Reports; Rule 144 Sales

 

a.                       The Company covenants that subsequent to the Closing of
the Company’s initial public offering it will file the reports required to be
filed by the Company under the Securities Act and the Exchange Act so as to
enable any Holder to sell Exchange Stock pursuant to Rule 144.

 

13

--------------------------------------------------------------------------------


 

b.                      In connection with any sale, transfer or other
disposition by any Holder of any Exchange Stock pursuant to Rule 144, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing Exchange Stock to be sold and not
bearing any Securities Act legend, and enable certificates for such Exchange
Stock to be for such number of shares and registered in such names as the
selling Holder may reasonably request at least two business days prior to any
sale of Exchange Stock.

 

(b)                                               Miscellaneous.

 

a.                       Amendments and Waivers. (i) The provisions of this
Agreement, including the provisions of this Section 6.1(i), may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the written consent of the Company
and the Holders of a majority in amount of the outstanding Registrable
Securities; provided, however, that no amendment, modification or supplement or
waiver or consent to the departure with respect to the provisions of Articles 2,
4 or 5 hereof shall be effective as against any Holder unless consented to in
writing by such Holder.

 

(ii) Notice of any amendment, modification or supplement to this Agreement
adopted in accordance with this Section 6.1 shall be provided by the Company to
each Holder at least thirty (30) days prior to the effective date of such
amendment, modification or supplement.

 

b.                      Notices. (i) All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, telex, telecopier, or any courier guaranteeing
overnight delivery, to the parties at their respective addresses set forth
opposite their signatures below or at such other address as a party may indicate
by written notice to the other party or parties.

 

(ii) All such notices and communications shall be deemed to have been duly
given:

 

(A) at the time delivered by hand, if personally delivered;

 

(B) three (3) business days after being deposited in the mail, postage prepaid,
if mailed;

 

(C) when answered back, if telexed;

 

(D) when receipt is acknowledged, if telecopied; or

 

(E) at the time delivered, if delivered by an air courier guaranteeing overnight
delivery.

 

14

--------------------------------------------------------------------------------


 

c.                       Successors, Assigns and Transferees. (i) This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holder.

 

(ii) If any successor, assignee or transferee of any Holder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be entitled to receive the benefits hereof and shall be conclusively
deemed to have agreed to be bound by all of the terms and provisions hereof.

 

(iii) The term “successor, assignee or transferee of a Holder” shall include any
Person that acquires Registrable Securities by operation of law, including upon
the merger or consolidation, liquidation or dissolution of a Holder.

 

d.                      Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

e.                       Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

f.                         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF.

 

g.                      Specific Performance.  The parties hereto acknowledge
that there would be no adequate remedy at law if any party fails to perform any
of its obligations hereunder, and accordingly agree that each party, in addition
to any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

 

h.                      Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused this Agreement to be duly executed on its behalf, as of the date first
written above.

 

Address:

 

1800 East Deere Avenue
Santa Ana, CA 92705

American Spectrum Realty, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

William J. Carden

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

1800 East Deere Avenue
Santa Ana, CA 92705

AMERICAN SPECTRUM REALTY OPERATING PARTNERSHIP, L.P. 

 

 

 

 

 

 

 

By:

American Spectrum Realty, Inc., its general partner 

 

 

 

 

 

 

 

By:

 

 

 

Name:

William J. Carden

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------